Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               December 10, 2021

The Court of Appeals hereby passes the following order:

A22A0597. COREECE L. BRIDGES v. THE STATE.

      In 2009, Coreece L. Bridges was convicted of hijacking a motor vehicle, two
counts of armed robbery, two counts of aggravated assault with intent to rob, and
possession of a firearm during commission of a felony. Bridges’s conviction was
affirmed on direct appeal in an unpublished opinion. See Bridges v. State, Case No.
A16A1358 (Nov. 15, 2016). In 2020, Bridges filed an extraordinary motion for new
trial, which the trial court denied on September 14, 2021. Bridges filed a notice of
appeal therefrom. We, however, lack jurisdiction.
      An order denying an extraordinary motion for new trial must be appealed by
discretionary application. See OCGA § 5-6-35 (a) (7); Balkcom v. State, 227 Ga. App.
327, 329 (489 SE2d 129) (1997). Accordingly, this appeal is hereby DISMISSED for
lack of jurisdiction.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/10/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.